                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO



 TIMOTHY ALAN DUNLAP,
                                                 Case No. 1:20-cv-00555-BLW
                       Plaintiff,
                                                 SUCCESSIVE REVIEW ORDER
        v.                                       BY SCREENING JUDGE AND
                                                 ORDER RE: TEMPORARY
 I.M.S.I. (Warden) and DR.                       RESTRAINING ORDER MOTION
 CAMPBELL,                                       BRIEFING

                       Defendants.


       Plaintiff Timothy Alan Dunlap is a prisoner under a death sentence who resides in

the custody of the Idaho Department of Correction (“IDOC”) at the Idaho Maximum

Security Institution (“IMSI”). Plaintiff has filed an Amended Complaint asserting that he

has requested that he be placed in the Acute Mental Health Unit of the prison as a result

of his worsening mental health conditions. He also has filed mental health records that

suggest mental health providers seem to have recommended the same, but the

administration is reluctant to place him there as a result of his death sentence. The Court

will liberally construe the “I.M.S.I” defendant to be the warden of I.M.S.I., and for the

first stage of this litigation, will permit Plaintiff to proceed against the warden.

       Plaintiff has stated a viable civil rights claim and has met the “imminent danger”

exception of the three strikes rule. Within thirty (30) days after entry of this Order, the

parties shall report to the Court, via the filing of a notice, whether they believe that pre-


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE AND ORDER RE: TEMPORARY
RESTRAINING ORDER MOTION BRIEFING- 1
answer mediation with a United States Magistrate Judge would be helpful to resolve this

case. If the parties are not interested in attending pre-answer mediation, Defendants shall

respond to the pending Motion for Temporary Restraining Order (Dkt. 21) within 45 days

after entry of this Order.

                                         ORDER

       IT IS ORDERED:

   1. Plaintiff’s Motion to Enforce Court Order for Failure to Comply [with the

       requirement that Plaintiff be given access to his mental health records] (Dkt. 13) is

       DENIED as MOOT. Plaintiff has provided the Court with his mental health

       records.

   2. Plaintiff’s Motion for Status Conference (Dkt. 14) is DENIED.

   3. Plaintiff Motions to Submit Exhibits (Dkts.15, 16, 17, 18, and 20) are GRANTED,

       to the extent that the Court has reviewed the exhibits in the screening of his

       pleadings.

   4. Plaintiff may proceed on his Amended Complaint (Dkt. 19).

   5. Defendant the Warden of I.M.S.I. will be allowed to waive service of

       summons by executing, or having their counsel execute, the Waiver of

       Service of Summons as provided by Federal Rule of Civil Procedure 4(d)

       and returning it to the Court within 30 days. If Defendants choose to return

       the Waiver of Service of Summons, the answer or pre-answer motion will

       be due in accordance with Rule 12(a)(1)(A)(ii). Accordingly, the Clerk of


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE AND ORDER RE: TEMPORARY
RESTRAINING ORDER MOTION BRIEFING- 2
     Court will forward a copy of the Amended Complaint (Dkt. 19), a copy of

     this Order, and a Waiver of Service of Summons to the following counsel:

                    Mark Kubinski, Deputy Attorney General for the State of

                    Idaho, Idaho Department of Corrections, 1299 North Orchard,

                    Ste. 110, Boise, Idaho 83706 on behalf of Defendant the

                    Warden of I.M.S.I.

  6. Should any entity determine that the individuals for whom counsel for the

     entity was served with a waiver are not, in fact, its employees or former

     employees, or that its attorney will not be appearing for the entity or for

     particular former employees, it should file a notice within the CM/ECF

     system, with a copy mailed to Plaintiff, indicating which individuals for

     whom service will not be waived.

  7. If Plaintiff receives a notice from Defendants indicating that service will

     not be waived for an entity or certain individuals, Plaintiff will have an

     additional 90 days from the date of such notice to file a notice of physical

     service addresses of the remaining Defendants, or claims against them will

     be dismissed without prejudice without further notice.

  8. Within thirty (30) days after entry of this Order, the parties shall report to the

     Court via the filing of a notice whether they believe that pre-answer mediation

     with a United States Magistrate Judge would be helpful in this case.




SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE AND ORDER RE: TEMPORARY
RESTRAINING ORDER MOTION BRIEFING- 3
  9. If the parties are not interested in attending pre-answer mediation, Defendants

     shall respond to the pending Motion for Temporary Restraining Order (Dkt. 21)

     within 45 days after entry of this Order.



                                                 DATED: May 4, 2021


                                                 _________________________
                                                 B. Lynn Winmill
                                                 U.S. District Court Judge




SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE AND ORDER RE: TEMPORARY
RESTRAINING ORDER MOTION BRIEFING- 4
